Case: 19-1570   Document: 46     Page: 1   Filed: 03/31/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            DEEP GREEN WIRELESS LLC,
                    Appellant

                            v.

                     OOMA, INC.,
                        Appellee
                 ______________________

                       2019-1570
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01541.
                  ______________________

                Decided: March 31, 2020
                ______________________

    MICHAEL DEVINCENZO, King & Wood Mallesons LLP,
 New York, NY, argued for appellant. Also represented by
 ANDREA PACELLI, ROBERT WHITMAN, CHARLES WIZENFELD.

      JEFFREY C. MORGAN, Barnes & Thornburg LLP, At-
 lanta, GA, argued for appellee. Also represented by
 MICHAEL ANTHONY CARRILLO, JONATHAN FROEMEL, JOSEPH
 H. PAQUIN, JR., Chicago, IL; L. RACHEL LERMAN, Los Ange-
 les, CA.
                  ______________________
Case: 19-1570      Document: 46       Page: 2     Filed: 03/31/2020




 2                       DEEP GREEN WIRELESS LLC v. OOMA, INC.




     Before LOURIE, MOORE, and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge CHEN.
      Dissenting opinion filed by Circuit Judge MOORE.
 CHEN, Circuit Judge.
      Deep Green appeals from the final written decision of
 the United States Patent and Trademark Office Patent
 Trial and Appeal Board (the Board) in the above-captioned
 inter partes review (IPR) proceeding holding claims 35, 37–
 39, 43, 44, 46–48, 52, 53, and 55–57 of U.S. Patent No.
 RE42,714 (the ’714 patent) as obvious over U.S. Patent No.
 6,600,734 (Gernert) and U.S. Patent No. 6,452,923 (AT&T)
 based on the Board’s claim construction of “incoming voice
 signals.” Because we agree with the Board’s construction
 of “incoming voice signals” under the broadest reasonable
 interpretation (BRI) standard, we affirm.
                          BACKGROUND
      The ’714 patent describes a device for sharing tele-
 phone lines among connected telecommunications equip-
 ment such as modems, telephones, and fax machines. ’714
 patent at col. 2, ll. 24–35. The equipment can be connected
 to the line-sharing device via wire or wirelessly. Id. at col.
 6, ll. 8–20. The specification contemplates that the line-
 sharing device sends and receives voice and data signals
 between the telecommunications equipment and the
 shared telephone lines, for example employing telephony
 circuitry for voice calls, id. at col. 3, l. 62–col. 4, l. 23, or a
 modem to access the Internet. Id. at col. 5, ll. 63–65. Claim
 35 is representative for the purposes of this appeal:
     35. An apparatus for routing digital data signals
     among a plurality of telecommunications devices
     over a network, the apparatus comprising:
     a network interface for connection to at least one
     network communication line, wherein the network
     interface receives digital data signals over the at
Case: 19-1570    Document: 46      Page: 3    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                       3



     least one network communication line, the digital
     data signals comprising at least one voice signal;
     a discrimination circuit connected to the network
     interface for detecting incoming voice signals from
     among other digital data signals;
     a wireless interface, wherein the wireless interface
     communicates the digital data signals between a
     plurality of wireless telecommunications devices;
     and
     a processor for executing instructions to route the
     digital data signals between the network interface,
     the wireless interface, and the plurality of wireless
     telecommunications devices for communication
     over the network; and
     a circuit for routing voice communication sessions
     to specific telecommunications devices.
Id. at claim 35 (emphasis added).
     The parties’ dispute focuses on the functionality of the
 claimed “discrimination circuit”—specifically, whether “de-
 tecting incoming voice signals” requires that the voice sig-
 nals are incoming from the claimed “network interface” to
 the “plurality of wireless telecommunications devices,” as
 Deep Green urges. Under its proposed construction, Deep
 Green alleges that Gernert fails to disclose the claimed “in-
 coming voice signals” because, in Deep Green’s view,
 Gernert’s corresponding “discrimination circuit” only dis-
 closes detection of outgoing voice signals traveling from
 Gernert’s telecommunications devices to the network line.
      The Board rejected Deep Green’s proposed construction
 of “incoming voice signals.” J.A. 23. The Board explained
 that the claim only requires the discrimination circuit to be
 connected to the network interface, which does not impose
 the additional requirement that these voice signals are in-
 coming from the network interface. Id. Rather, the Board
Case: 19-1570    Document: 46      Page: 4    Filed: 03/31/2020




 4                     DEEP GREEN WIRELESS LLC v. OOMA, INC.




 determined that this limitation encompasses voice signals
 “incoming” to the discrimination circuit from the other di-
 rection as well—that is, from the recited telecommunica-
 tion devices. Based on this understanding of “incoming
 voice signals,” the Board concluded that the claims at issue
 would have been obvious over Gernert and AT&T. J.A. 34.
 Deep Green appeals, and we have jurisdiction under 28
 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s claim construction 1 here de
 novo because it relied only on evidence intrinsic to the ’714
 patent. Jazz Pharm., Inc. v. Amneal Pharm., LLC, 895
F.3d 1347, 1360 (Fed. Cir. 2018).
      When an IPR is instituted from a petition filed before
 November 13, 2018, as here, the claims are given the
 “broadest reasonable interpretation” consistent with the
 specification. Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct.
2131, 2142 (2016); Changes to the Claim Construction
 Standard for Interpreting Claims in Trial Proceedings Be-
 fore the Patent Trial and Appeal Board, 83 Fed. Reg. 51340
 (Oct. 11, 2018). Thus, the Board’s construction must be
 reasonable in light of the record evidence and the under-
 standing of one skilled in the art. See Knowles Elecs. LLC
 v. Iancu, 886 F.3d 1369, 1374 (Fed. Cir. 2018).
      Our analysis begins with the language of the claim it-
 self. Homeland Housewares, LLC v. Whirlpool Corp., 865
F.3d 1372, 1375 (Fed. Cir. 2017). Claim 35 recites “a dis-
 crimination circuit connected to the network interface for
 detecting incoming voice signals from among other digital
 data signals.” ’714 patent at claim 35. As the Board noted,


     1   Although the Board did not purport to conduct any
 claim construction, it effectively did so when it interpreted
 “incoming voice signals” as not limited to voice signals from
 the network interface.
Case: 19-1570     Document: 46     Page: 5    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                       5



 the “discrimination circuit” is “connected to the network in-
 terface” and its purpose is “for detecting incoming voice sig-
 nals from among other digital data signals,” but the claim
 does not specify that the incoming voice signals detected by
 the discrimination circuit must be conveyed from the net-
 work interface to the wireless telecommunications devices.
 J.A. 23. The claim only requires that the “incoming voice
 signals” are “detect[ed] . . . from among other digital data
 signals.” ’714 patent at claim 35. And it is not clear that,
 in the context of the claim, these “other digital data sig-
 nals” must be conveyed only in the particular direction that
 Deep Green urges.
      The term “digital data signals” first appears in the pre-
 amble of claim 35, which introduces “[a]n apparatus for
 routing digital data signals among a plurality of telecom-
 munications devices over a network.” Id. But the function
 of routing digital data signals over a network is agnostic as
 to the direction in which they are routed. Thus, the pream-
 ble imposes no constraints on the directionality of the digi-
 tal data signals routed by the claimed apparatus. Stated
 differently, the preamble does not exclude the apparatus
 from routing digital data signals from the network line to
 the telecommunications devices or from the telecommuni-
 cations devices to the network line.
      Next, the claim requires “a network interface” that “re-
 ceives digital data signals over . . . [a] network communica-
 tion line.” Id. The claim does not specify whether these
 digital data signals are the same as those introduced in the
 preamble. For example, the network interface limitation
 could have but did not recite “said digital data signals.”
 That these digital data signals mentioned in this network
 interface limitation are received in a particular direction—
 i.e., by the network interface from a network communica-
 tion line—still leaves open a permissible reading of the pre-
 amble as contemplating a claimed apparatus that may also
 route digital data signals in the opposite direction—from
Case: 19-1570     Document: 46     Page: 6    Filed: 03/31/2020




 6                     DEEP GREEN WIRELESS LLC v. OOMA, INC.




 the telecommunications devices to the network communi-
 cation line.
      Claim 35 then recites the discrimination circuit limita-
 tion at issue: “a discrimination circuit connected to the net-
 work interface for detecting incoming voice signals from
 among other digital data signals.” Id. While the claim lim-
 itation requires the discrimination circuit to detect voice
 signals from among other digital data signals “incoming” to
 the discrimination circuit, the limitation does not limit
 these signals as coming from any particular direction, e.g.,
 the digital data signals received at the network interface
 from the network communication line. Again, where the
 claim could have referred to “said” or “the” digital data sig-
 nals received at the network interface—thereby indicating
 that these digital data signals are the same as the digital
 data signals referenced in the network interface limita-
 tion—the claim limitation instead simply detects incoming
 voice signals from among “other” digital data signals. The
 claim, as written, lacks any requirement that the incoming
 voice signals detected by the discrimination circuit must be
 coextensive with voice signals received at the network in-
 terface. Rather, the breadth of the claim reasonably sup-
 ports the conclusion that, like the preamble, the
 discrimination circuit is agnostic as to whether these voice
 signals are received from the network communication line
 or from the telecommunications devices.
     Deep Green argues that the Board erroneously inter-
 preted “incoming” to encompass both “incoming” and “out-
 going” signals. But signals are only understood as
 “incoming” or “outgoing” when viewed against a particular
 reference point. Although it might be reasonable to inter-
 pret “incoming” signals from the perspective of the telecom-
 munications devices, such that signals are incoming to
 those devices after having been initially received from the
 network communication line by the network interface, the
 broadly written claim language also supports the interpre-
 tation of “incoming” as incoming from the view of the
Case: 19-1570     Document: 46     Page: 7    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                       7



 discrimination circuit, without regard from where the sig-
 nals come. And Deep Green does not allege that the “other”
 digital data signals of the discrimination circuit must refer
 to the “digital data signals” received at the network inter-
 face. Thus, as the Board concluded, the claim “only re-
 quires that the discrimination circuit be connected to the
 network interface, not that the signals being detected are
 incoming from that interface.” J.A. 23.
      The Board’s interpretation does not, as Deep Green
 contends, render “incoming” superfluous. Instead, it iden-
 tifies voice signals that are incoming to the discrimination
 circuit from external sources, as opposed to voice signals
 produced by or outgoing from the discrimination circuit.
      Deep Green also argues that a skilled artisan would
 read “incoming” with a particular conception in mind in
 light of the specification. It is true that the specification
 uses “incoming” when describing calls received from a tel-
 ephone line, and “outgoing” when connecting a telephone
 device to a telephone line. But the directionality of these
 calls is described in the particular context of the telephone
 devices making and receiving the calls. ’714 patent at col.
 2, ll. 38–42 (describing “incoming calls to the equipment,”
 defined as “modems, telephones, fax machines, answering
 machines, or any other device that needs access to a tele-
 phone line”); id. at col. 4, ll. 24–28 (processing “outgoing
 calls” according to the “priority in which communication
 lines are accessed by a device”); id. at col. 4, ll. 57–60. In
 contrast, claim 35 is silent as to the source or destination
 of the “incoming voice signals.” With the claim lacking that
 concomitant context laid out in the specification, the
 Board’s interpretation of “voice signals” as incoming to the
 discrimination circuit is not inconsistent with the specifi-
 cation’s disclosure, but instead reflects the broad scope of
 the claim.
     Deep Green next argues that the specification’s de-
 scription of the discrimination circuit in the context of
Case: 19-1570    Document: 46      Page: 8    Filed: 03/31/2020




 8                     DEEP GREEN WIRELESS LLC v. OOMA, INC.




 processing incoming calls from the network interface man-
 dates that “incoming” be read as incoming from the net-
 work interface.        The specification describes the
 discrimination circuit in a single sentence: “[o]ptionally,
 the invention can be fitted with a discrimination circuit
 that can detect the type of call and automatically route the
 communication line to the corresponding DO.” 2 ’714 patent
 at col. 5, ll. 8–10. But disclosure of one embodiment does
 not mean that broadly written claim language must be lim-
 ited to that embodiment. Innova/Pure Water, Inc. v. Safari
 Water Filtration Sys., Inc., 381 F.3d 1111, 1117 (Fed. Cir.
 2004). The specification never defines the word “incom-
 ing,” nor does it explicitly require that incoming be meas-
 ured against any particular perspective. And, as explained
 above, nothing in the claim preamble restricts the data sig-
 nals to being conveyed in any particular direction, nor does
 Deep Green argue to the contrary.
     In light of the broad language of the claim, which does
 not demand identity between the digital data signals re-
 ceived at the network interface and the “other” digital data
 signals from which the “incoming voice signals” are de-
 tected, it was reasonable for the Board to decline to read in
 to the claim a particular network direction to the “incoming
 voice signals.” Although Deep Green’s interpretation of
 “incoming” with respect to the flow of network traffic to the
 telephone equipment might also be reasonable, 3 the Board



     2   “DO,” or device order setting, refers to the order in
 which downstream equipment is polled to connect incom-
 ing calls from the communications line. For example, the
 line-sharing device begins by ringing the first device listed
 in the device order setting, then the second device, and so
 on. Id. at col. 4, l. 57–col. 5, l. 4.
     3   It may very well be that Deep Green’s construction
 better reflects the meaning of “incoming” as understood in
 view of the networking technology disclosed in the
Case: 19-1570    Document: 46      Page: 9    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                      9



 did not err in adopting the broadest of the two reasonable
 constructions.
                        CONCLUSION
     We have considered Deep Green’s remaining argu-
 ments and find them unpersuasive. Deep Green relies
 solely on its claim construction argument in appealing the
 Board’s conclusion that the challenged claims would have
 been obvious over Gernert and AT&T. Significantly, Deep
 Green does not dispute that Gernert and AT&T teach “in-
 coming voice signals” under the Board’s construction.
 Thus, for the reasons stated above, we affirm the Board’s
 construction of “incoming voice signals” and the Board’s
 conclusion that the claims at issue are unpatentable.
                        AFFIRMED




 specification. But claim construction in this IPR is not gov-
 erned by the framework laid out in Phillips v. AWH Corp.,
 415 F.3d 1303 (Fed. Cir. 2005) (en banc), and the Board’s
 construction here is not unreasonable, nor is it inconsistent
 with the specification.
Case: 19-1570     Document: 46      Page: 10    Filed: 03/31/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

             DEEP GREEN WIRELESS LLC,
                     Appellant

                               v.

                       OOMA, INC.,
                          Appellee
                   ______________________

                         2019-1570
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01541.
                  ______________________

 MOORE, Circuit Judge, dissenting.
     The majority does not contend that the Board’s con-
 struction of “incoming voice signals” is correct, and it is not.
 Instead, the majority holds that the Board’s construction is
 not wrong enough to be unreasonable. I respectfully dis-
 sent.
     The broadest reasonable interpretation standard,
 while certainly broad, does not give the Board an unfet-
 tered license to interpret claim terms without regard for
 the full claim language and the specification. Trivascular,
 Inc. v. Samuels, 812 F.3d 1056, 1062 (Fed. Cir. 2016). Even
 under the broadest reasonable construction, “claim
Case: 19-1570    Document: 46     Page: 11    Filed: 03/31/2020




 2                     DEEP GREEN WIRELESS LLC v. OOMA, INC.




 language should be read in light of the specification as it
 would be interpreted by one of ordinary skill in the art.” In
 re Suitco Surface, Inc., 603 F.3d 1255, 1260 (Fed. Cir.
 2010). Indeed, the Board must give claims their broadest
 reasonable construction in view of the specification, not
 their broadest possible construction. The Board therefore
 erred in construing the claim term “incoming voice signals”
 as not requiring that the claimed voice signals be the voice
 signals incoming from the claimed network interface.
     The ’714 patent is directed to a telephony device with a
 telephone line distribution system enabling connected de-
 vices to share telephone lines. ’714 patent at Abstract. The
 claimed device assigns outgoing usage of the telephone line
 according to a priority system. Id. at 4:24–26. Incoming
 calls, on the other hand, are processed in accordance with
 a Device Order (DO) establishing the order in which the
 devices are signaled by a communications line. Id. at 4:57–
 60. The claimed device utilizes a “discrimination circuit”
 that can detect the type of call and automatically route the
 communication line to the corresponding telecommunica-
 tions device. Id. at 5:8–10. Claim 35 is representative and
 recites:
     35. An apparatus for routing digital data signals
     among a plurality of telecommunications devices
     over a network, the apparatus comprising:
         a network interface for connection to at
         least one network communication line,
         wherein the network interface receives dig-
         ital data signals over the at least one net-
         work communication line, the digital data
         signals comprising at least one voice signal;
         a discrimination circuit connected to the
         network interface for detecting incoming
         voice signals from among other digital data
         signals;
Case: 19-1570    Document: 46     Page: 12    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                     3



         a wireless interface, wherein the wireless
         interface communicates the digital data
         signals between a plurality of wireless tel-
         ecommunications devices; and
         a processor for executing instructions to
         route the digital data signals between the
         network interface, the wireless interface,
         and the plurality of wireless telecommuni-
         cations devices for communication over the
         network; and
         a circuit for routing voice communication
         sessions to specific telecommunications de-
         vices.
     Claim 35 recites routing digital data signals among a
 plurality of telecommunications devices over a network.
 The claim refers to the digital data signals 6 times as it
 routes them through the system. I believe that these digi-
 tal data signals are the same digital data signals being
 routed through the system. The Board’s construction is ba-
 sically that 5 of the mentioned digital data signals are the
 same because most of them are preceded by the word “the”
 and thus are the same digital data signals mentioned in
 the preamble. However, because the word “the” does not
 appear before the use of “digital data signals” routed
 through the discrimination circuit (one component within
 the system), the Board concludes these can be any digital
 data signals and therefore do not have to be the same digi-
 tal data signals being passed through the rest of the sys-
 tem.

     The claimed discrimination circuit is connected to the
 network interface and detects “incoming voice signals from
 among other digital data signals.” In light of the claim as
 a whole, the only reasonable reading of this limitation is
 that the digital data signals received by the discrimination
 circuit are the same data signals (comprising at least one
Case: 19-1570    Document: 46      Page: 13     Filed: 03/31/2020




 4                      DEEP GREEN WIRELESS LLC v. OOMA, INC.




 voice signal) received by the network interface. That the
 claimed incoming voice and data signals are not modified
 by the words “said” or “the” does not mean that we can ig-
 nore the plain language of the claims. The remaining lim-
 itations further reveal the error in the Board’s
 construction. The third limitation recites a “wireless inter-
 face” that “communicates the digital data signals between
 a plurality of wireless telecommunications devices.” Id.
 Likewise, the fourth limitation recites “a processor for exe-
 cuting instructions to route the digital data signals be-
 tween the network interface, the wireless interface, and
 the plurality of wireless telecommunications devices . . . .”
 Id. Lastly, the claim recites a circuit for “routing voice com-
 munication sessions to specific telecommunications de-
 vices.” Id. When read as a whole, the functional
 relationship between the claim elements is clear: the sys-
 tem elements are recited in the order in which the data sig-
 nals flow. Data signals, including at least one voice signal,
 are received by the network interface. The discrimination
 circuit is used to detect voice signals from among the other
 digital data signals incoming from the network interface.
 The wireless interface then communicates the data signals
 between a plurality of connected telecommunication de-
 vices according to the instructions executed by the proces-
 sor. Voice signals, in particular, are routed to specific
 telecommunications devices. Based on the plain language
 of the claim, the Board’s construction that the digital data
 signals routed through the discrimination circuit need not
 be the same digital data signals routed through the rest of
 the system is unreasonable.

     The specification strongly reinforces Deep Green’s pro-
 posed construction that the digital data signals processed
 by the discrimination circuit are the same digital data sig-
 nals flowing through the rest of the system. The claimed
 “incoming voice signals” are incoming from the network in-
 terface. The specification describes the signals as traveling
Case: 19-1570    Document: 46     Page: 14    Filed: 03/31/2020




 DEEP GREEN WIRELESS LLC v. OOMA, INC.                      5



 in two directions: “incoming” and “outgoing.” Every use in
 the specification of “incoming” (and this term is used 21
 times in the patent) is compatible with only one view – that
 the incoming signals are from a network communication
 line toward the telecommunications devices. See, e.g., ’714
 patent at Abstract, Fig. 4, 1:48–50, 2:30–32, 2:43–45, 2:62–
 63, 4:57–62, 5:14–17; see also id. at Claims 26, 35, 44, 53,
 62, 67, 72, 77, 82, 87, 121, 126. Every use of the term “out-
 going” (and this term is used 5 times) likewise reflects the
 direction from a telecommunications device to a network
 communication line. See, e.g., ’714 patent at Fig. 3, 2:38–
 42, 2:60–61, 4:24–29. “Outgoing” signals are processed in
 accordance with a Communications Line Use Priority
 (CLUP) setting. Id. at 4:24–26. When transmitting out-
 going signals, a device accesses the communication lines
 according to the priority established by the CLUP and in-
 dependently of the type of signal being sent. Id. at 4:26–
 27. In contrast, the specification states that the invention
 “may process incoming calls” according to a DO, which “es-
 tablishes the order in which the devices are signaled by a
 communication line.” Id. at 4:60–5:19. In the sole embod-
 iment in which a discrimination circuit is used, it is con-
 templated that the discrimination circuit “can detect the
 type of call and automatically route the communication
 line to the corresponding DO.” Id. at 5:8–17.
      The specification and the claims only discuss a discrim-
 ination circuit in connection with calls that are incoming
 over the network communication line. And the claims
 make clear that the incoming voice signals are transmitted
 “over the at least one network communication line” and are
 “rout[ed] . . . to specific telecommunications devices.” See,
 e.g., Id. at Claim 35. Deep Green’s construction is the only
 construction that accurately reflects the meaning of “in-
 coming” in view of the networking technology disclosed in
 the specification and claimed in the asserted claims.
    I am not certain exactly where the line is. How wrong
 must a construction be before it becomes unreasonable?
Case: 19-1570   Document: 46     Page: 15    Filed: 03/31/2020




 6                    DEEP GREEN WIRELESS LLC v. OOMA, INC.




 For me, this one crosses that line. I would hold that the
 claimed “digital data signals” are the same throughout the
 claim and thus the “incoming voice signals” are among the
 digital data signals which as claimed are incoming from the
 network interface. I respectfully dissent.